Case: 15-41019      Document: 00513925802         Page: 1    Date Filed: 03/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-41019                                FILED
                                  Summary Calendar                        March 24, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAVIER ANTONIE GRADANDOS, also known as Javi, also known as Javier
Antonie Granados,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CR-281-4


Before JOLLY, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Javier Antonie Gradandos has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Gradandos has not filed a response. We have reviewed counsel’s
brief and supplemental letter, along with the relevant portions of the record



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41019    Document: 00513925802       Page: 2      Date Filed: 03/24/2017


                                   No. 15-41019

reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      The record reflects a clerical error in the written judgment. Although
the judgment refers to the offense of conviction as conspiracy to possess with
intent to manufacture and distribute methamphetamine, the body of the
indictment and signed factual basis reflect that Gradandos pleaded guilty to
conspiracy   to   possess   with    intent   to   distribute    methamphetamine.
Accordingly, we REMAND for the limited purpose of correction of the clerical
error in the written judgment in accordance with Federal Rule of Criminal
Procedure 36. See United States v. Higgins, 739 F.3d 733, 739 n.16 (5th Cir.
2014); United States v. Rosales, 448 F. App’x 466, 466-67 (5th Cir. 2011).




                                        2